Citation Nr: 1814372	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for a mood disorder, not otherwise specified, rated as 30 percent disabling prior to March 30, 2010, and as 50 percent thereafter. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 

3. The propriety of a reduction in benefits due to removal of a dependent spouse effective July 1, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972 and from August 1973 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued a 30 percent rating for the service-connected mood disorder. In March 2014, VA increased the rating for mood disorder to 50 percent effective from March 30, 2010, resulting in staged ratings. 

In September 2017, a videoconference hearing was held before the undersigned Veterans Law Judge. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Increased rating for mood disorder

At the hearing, the Veteran testified that his mood disorder was getting worse and that he continued to receive VA psychiatric treatment. As the appellant last underwent a VA psychiatric examination in December 2012, and as the last clinical records were uploaded in March 2014 further development is required.  38 C.F.R. §§ 3.159(c)(2), 3.327 (2017). 

Individual unemployability

At the hearing, the Veteran testified that he left his job in March 2010, and argued that he did not believe he could return to his former job or do any job as a result of his mood disorder. Records from the Social Security Administration show he was found to be disabled from March 2010 based on a primary diagnosis of affective (mood) disorders and a secondary diagnosis of anxiety disorders. 

Considering the foregoing, a claim of individual unemployability is inferred herein and is remanded for appropriate development. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim of entitlement to a total disability rating based on individual unemployability is "part of," and not separate from, a claim of entitlement to an increased rating).

Reduction in benefits

In February 2017, VA notified the Veteran that his dependent spouse was being removed from his award effective July 1, 2012, which would result in an overpayment. In April 2017, the Veteran submitted a timely notice of disagreement with this decision. To date, a statement of the case has not been furnished on this issue and it must be remanded. See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Request records from the VA Medical Center in St. Louis, Missouri, to include any associated outpatient clinics, for the period since March 2014. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Develop the claim of entitlement to a total disability rating based on individual unemployability, to include asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

3. Schedule the Veteran for a VA psychiatric examination. The Veteran's VBMS and Virtual VA records must be available for review. In accordance with the latest worksheets for evaluating mental health disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected mood disorder. 

The examiner is to discuss the impact of the Veteran's mood disorder on his ability to obtain and maintain substantially gainful employment. A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

5. Review the examination report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, implement corrective procedures at once.

6. Upon completion of the above requested development, readjudicate the issues of entitlement to an increased rating for mood disorder and entitlement to a total disability rating based on individual unemployability. If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

7. Issue a statement of the case addressing the propriety of a reduction in benefits due to removal of a dependent spouse effective July 1, 2012. If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issue should it be returned to the Board. 38 U.S.C. § 7104 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




